Exhibit 10.38

 

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT,

 

dated as of November 25, 2015,

 

among

 

LANNETT COMPANY, INC.,

as the Borrower,

 

each Guarantor from time to time party hereto,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent,

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I.                                                  DEFINITIONS

1

 

 

 

Section 1.01

Credit Agreement

1

 

 

 

Section 1.02

Other Defined Terms

1

 

 

 

Article II.                                             PLEDGE OF SECURITIES

4

 

 

 

Section 2.01

Pledge

4

 

 

 

Section 2.02

Delivery of the Pledged Collateral

6

 

 

 

Section 2.03

Representations and Warranties

6

 

 

 

Section 2.04

Registration in Nominee Name; Denominations

7

 

 

 

Section 2.05

Voting Rights; Dividends and Interest, Etc.

8

 

 

 

Article III.                                        SECURITY INTERESTS IN OTHER
PERSONAL PROPERTY

9

 

 

 

Section 3.01

Security Interest

9

 

 

 

Section 3.02

Representations and Warranties

13

 

 

 

Section 3.03

Covenants

15

 

 

 

Section 3.04

Other Actions

16

 

 

 

Section 3.05

Covenants Regarding Patent, Trademark and Copyright Collateral

17

 

 

 

Article IV.                                         REMEDIES

19

 

 

 

Section 4.01

Remedies Upon Default

19

 

 

 

Section 4.02

Application of Proceeds

21

 

 

 

Section 4.03

Securities Act, Etc.

22

 

 

 

Article V.                                              MISCELLANEOUS

22

 

 

 

Section 5.01

Notices

22

 

 

 

Section 5.02

Security Interest Absolute

22

 

 

 

Section 5.03

Limitation By Law

23

 

 

 

Section 5.04

Binding Effect; Several Agreement

23

 

 

 

Section 5.05

Successors and Assigns

23

 

 

 

Section 5.06

Administrative Agent’s and Collateral Agent’s Fees and Expenses; Indemnification

23

 

 

 

Section 5.07

Collateral Agent Appointed Attorney-in-Fact

23

 

 

 

Section 5.08

APPLICABLE LAW

24

 

 

 

Section 5.09

Waivers; Amendment

24

 

 

 

Section 5.10

WAIVER OF JURY TRIAL

24

 

 

 

Section 5.11

Severability

25

 

 

 

Section 5.12

Counterparts

25

 

i

--------------------------------------------------------------------------------


 

 

 

 

Section 5.13

Headings

25

 

 

 

Section 5.14

Jurisdiction; Consent to Service of Process

25

 

 

 

Section 5.15

Termination or Release

26

 

 

 

Section 5.16

Additional Subsidiaries

26

 

Schedules

 

 

 

 

 

Schedule I

Pledged Equity Securities and Pledged Debt Securities

 

Schedule II

Intellectual Property

 

Schedule III

Filing Jurisdictions

 

Schedule IV

Commercial Tort Claims

 

Schedule V

Matters Relating to Accounts and Inventory

 

Schedule VI

Letter of Credit Rights

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit I

Form of Supplement to Security Agreement

 

Exhibit II

Form of Intellectual Property Security Agreement

 

 

ii

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT, dated as of November 25, 2015 (as amended,
amended and restated, supplemented, waived or otherwise modified from time to
time, this “Agreement”), among LANNETT COMPANY, INC., a Delaware corporation (as
further defined in the Credit Agreement (as defined below), the “Borrower”),
each Guarantor from time to time a party hereto, Morgan Stanley Senior
Funding, Inc., as administrative agent (in such capacity and any successor in
such capacity, the “Administrative Agent”), Morgan Stanley Senior Funding, Inc.,
as collateral agent (in such capacity and any successor in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined below).

 

Reference is made to the Credit and Guaranty Agreement, dated as of November 25,
2015 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, certain
subsidiaries of the Borrower party thereto as Guarantors from time to time, the
Lenders party thereto from time to time and Morgan Stanley Senior Funding, Inc.,
as Administrative Agent and Collateral Agent.

 

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  Each Guarantor will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit.  Accordingly, the parties
hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01                             Credit Agreement.  (a) Capitalized
terms used in this Agreement and not otherwise defined herein have the
respective meanings assigned thereto in the Credit Agreement.  All capitalized
terms defined in the New York UCC (as defined below) and not defined in this
Agreement or the Credit Agreement have the meanings specified in the New York
UCC (as of the date hereof).

 

(a)                                 The rules of construction specified in
Section 1.2 and 1.3 of the Credit Agreement also apply to this Agreement.

 

Section 1.02                             Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Agreement” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Borrower” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Collateral” shall mean, collectively, the Article 9 Collateral and the Pledged
Collateral.

 

1

--------------------------------------------------------------------------------


 

“Collateral Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Control Agreement” shall mean a deposit account control agreement, a securities
account control agreement or a commodity account control agreement.

 

“Copyright License” shall mean any written agreement governed by the laws of any
state of the United States to which a Credit Party is a party granting any right
to such Credit Party under any United States copyright owned by any third party.

 

“Copyrights” shall mean all of the following which any Credit Party owns:
(a) all copyright rights in any work subject to the copyright laws of the United
States, whether as author, assignee, transferee or otherwise, (b) all
registrations and applications for registration of any such Copyright in the
United States, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office and the
right to obtain all renewals thereof, including those listed on Schedule II,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Excluded Accounts” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Excluded Assets” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Excluded Equity Interest” shall have the meaning assigned to such term in
Section 2.01(a)(I).

 

“Excluded Instruments” shall have the meaning assigned to such term in
Section 2.01(b).

 

“Federal District Court” shall have the meaning assigned to such term in
Section 5.14(a).

 

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.03.

 

“Intellectual Property” shall mean all United States intellectual property of
every kind which any Credit Party owns any right, title or interest, including
inventions, designs, Patents, Copyrights, Trademarks, Trade Secrets, domain
names and IP Agreements.

 

“Intellectual Property Collateral” shall have the meaning assigned to such term
in Section 3.02(h).

 

“Intellectual Property Security Agreement” shall mean a security agreement
substantially in the form set forth in Exhibit II, with any changes as may be
reasonably acceptable to the Borrower and the Collateral Agent.

 

“IP Agreements” shall mean all Copyright Licenses, Patent Licenses and Trademark
Licenses and all other written agreements governed by the laws of any state of
the United States to which

 

2

--------------------------------------------------------------------------------


 

a Credit Party is a party granting any right to such Credit Party under any
United States copyrights, patents, trademarks or names owned by any third party.

 

“New York Courts” shall have the meaning assigned to such term in
Section 5.14(a).

 

“New York Supreme Court” shall have the meaning assigned to such term in
Section 5.14(a).

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection, the effect of perfection or non-perfection or
the priority of the Security Interests in any portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction in the
United States other than New York, “New York UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdictions for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“Patent License” shall mean any written agreement governed by the laws of any
state of the United States to which a Credit Party is a party granting to such
Credit Party any right to make, use or sell any invention covered by a United
States patent owned by any third party (including, without limitation, any such
rights that such Credit Party has the right to license) and all rights of any
Credit Party under any such agreement.

 

“Patents” shall mean all of the following which any Credit Party owns: (a) all
letters patent of the United States, including those listed on Schedule II, and
all applications for letters patent of the United States, including those listed
on Schedule II, (b) all provisionals, reissues, extensions, continuations,
divisions, continuations-in-part, reexaminations or revisions thereof, and the
inventions disclosed or claimed therein, including the right to make, use,
import and/or sell the inventions disclosed or claimed therein, (c) all claims
for, and rights to sue for, past or future infringements of any of the foregoing
and (d) all income, royalties, damages and payments now or hereafter due and
payable with respect to any of the foregoing, including damages and payments for
past or future infringement thereof.

 

“Pledged Collateral” shall mean the Pledged Debt Securities and the Pledged
Equity Securities.

 

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 2.01(b).

 

“Pledged Equity Securities” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Security Interest” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Trademark License” shall mean any written agreement governed by the laws of any
state of the United States, now or hereafter in effect, to which a Credit Party
is a party granting to such Credit Party any right to use any United States
trademark or name owned by any third party (including, without limitation, any
such rights that such Credit Party has the right to license).

 

“Trademarks” shall mean all of the following which any Credit Party owns:
(a) all trademarks, service marks, corporate names, company names, business
names, fictitious business names, trade dress, logos, other source or business
identifiers and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations thereof (if any), and all registration
and recording

 

3

--------------------------------------------------------------------------------


 

applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States (except for
“intent-to-use” applications for trademark or service mark registrations filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until
an Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
the Lanham Act has been filed and accepted, to the extent that, and solely
during the period for which, any assignment of, or grant a security interest in,
an “intent-to-use” application prior to such filing and acceptance would violate
the Lanham Act or impair the validity or enforceability of, or render void or
voidable or result in the cancellation of the applicable Credit Party’s right,
title or interest therein or any trademark or service mark registration that
issues as a result of such application under applicable federal law), and all
renewals thereof, including those listed on Schedule II, (b) all goodwill
associated therewith or symbolized thereby, (c) all claims for, and rights to
sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

“Trade Secrets” shall mean all United States trade secrets and all other
confidential or proprietary technical and business information and know-how
governed by the laws of any state of the United States.

 

ARTICLE II.

 

PLEDGE OF SECURITIES

 

Section 2.01                             Pledge.  As security for the payment or
performance when due (whether at stated maturity, by acceleration or otherwise),
as the case may be, in full of its Obligations, each Credit Party hereby pledges
to the Collateral Agent for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent for the benefit of the Secured Parties, a
security interest in all of such Credit Party’s right, title and interest in, to
and under:

 

(a)                                 (i) the Equity Interests directly owned by
it (including, as of the Closing Date, those Equity Interests listed on
Schedule I) and (ii) any other directly owned Equity Interests obtained in the
future by such Credit Party and, in each case, the certificates, if any,
representing all such Equity Interests (the foregoing clauses (a)(i) and (ii),
collectively, the “Pledged Equity Securities”); provided that the Pledged Equity
Securities shall not include:

 

(A)                               any Equity Interests in any Person that is not
a wholly-owned Restricted Subsidiary of the Borrower;

 

(B)                               (1) more than 65% of the issued and
outstanding Equity Interests of any class of Equity Interests of any Foreign
Subsidiary (or any FSHCO) and (2) to the extent a Foreign Subsidiary is a Credit
Party, any issued and outstanding Equity Interests of any class of Equity
Interests of any subsidiary of such Foreign Subsidiary,

 

(C)                               to the extent applicable law requires that a
subsidiary of such Credit Party issue directors’ qualifying shares, nominee
shares or similar shares which are required by law to be held by persons other
than such Credit Party, such qualifying shares, nominee shares or similar shares
held by persons other than such Credit Party,

 

(D)                               any Equity Interests of any person (other than
a wholly-owned Subsidiary that is a Restricted Subsidiary), to the extent
(x) restricted or not permitted by the terms of such person’s organizational
documents or other agreements with holders of such Equity

 

4

--------------------------------------------------------------------------------


 

Interests existing as of the date hereof or on the date of acquisition by a
Credit Party of such Equity Interests (in each case, other than to the extent
that any such prohibition would be rendered ineffective pursuant to applicable
anti-assignment provisions of the New York UCC or any other applicable law);
provided that such Equity Interests shall cease to be Excluded Equity Interests
at such time as such prohibition ceases to be in effect to the extent such
Equity Interest is an Excluded Equity Interest as a result of such prohibition
or (y) such pledge would trigger a termination pursuant to any “change of
control” provision or other similar provision,

 

(E)                                any Equity Interests if, to the extent and
for so long as the pledge of such Equity Interests hereunder is prohibited or
restricted by any applicable law, including any requirement to obtain consent or
approval of any Governmental Authority (other than to the extent such
prohibition would be rendered ineffective pursuant to applicable anti-assignment
provisions of the New York UCC or any other applicable law); provided that such
Equity Interests shall cease to be Excluded Equity Interests at such time as
such prohibition ceases to be in effect to the extent such Equity Interest is an
Excluded Equity Interest as a result of such prohibition,

 

(F)                                 any Equity Interests if, to the extent and
for so long as the pledge of such Equity Interests hereunder would result in
material adverse tax consequences to the Borrower and its subsidiaries (taken as
whole) as reasonably determined by the Borrower,

 

(G)                               any Margin Stock,

 

(H)                              any Equity Interests in captive insurance
subsidiaries, special purpose entities identified in writing at any time by the
Borrower to the Administrative Agent and not-for-profit subsidiaries, and

 

(I)                                   any Equity Interests that the Borrower and
the Collateral Agent shall have agreed in writing to treat as Excluded Equity
Interests for purposes hereof on account of the cost, difficulty, burden or
consequences of pledging such Equity Interests hereunder being excessive in
relation to the practical benefit to the Secured Parties of the security to be
afforded thereby (any Equity Interests excluded pursuant to any of clauses
(A) through (I) above, an “Excluded Equity Interest”),

 

(b)                                 (i) promissory notes and any instruments
evidencing Indebtedness for borrowed money owed to it as of the Closing Date
(including, as of the Closing Date, those listed opposite the name of such
Credit Party on Schedule I) and (ii) any promissory notes and any instruments
evidencing Indebtedness for borrowed money in the future issued to such Credit
Party (the foregoing clauses (b)(i) and (b)(ii) collectively, the “Pledged Debt
Securities”); provided that the Pledged Debt Securities shall not include
promissory notes and instruments evidencing Indebtedness for borrowed money
(A) having an aggregate principal amount not in excess of $5,000,000, (B) to the
extent otherwise excluded from the Collateral pursuant to this Agreement, (C) to
the extent the pledge of such promissory note or instrument would violate
applicable law (after giving effect to any applicable anti-assignment provisions
of the New York UCC or any other applicable law); provided that such promissory
note or instrument shall cease to be Excluded Instruments at such time as such
prohibition ceases to be in effect to the extent such promissory note or
instrument is an Excluded Instrument as a result of such prohibition or
(D) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of the Borrower and its
subsidiaries (such excluded promissory notes and instruments, the “Excluded
Instruments”),

 

5

--------------------------------------------------------------------------------


 

(c)                                  subject to Section 2.05 hereof, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the Pledged Collateral (except to the extent otherwise
excluded from the Collateral pursuant to this Agreement),

 

(d)                                 subject to Section 2.05 hereof, all rights
and privileges of such Credit Party with respect to the securities and other
property referred to in clauses (a), (b) and (c) above, and

 

(e)                                  all proceeds of any of the foregoing.

 

Section 2.02                             Delivery of the Pledged Collateral. 
(a) Each Credit Party agrees promptly to (but in any event, within sixty (60)
days of the receipt by such Credit Party thereof) deliver or cause to be
delivered to the Collateral Agent, for the benefit of the Secured Parties, any
and all Pledged Collateral (or, in the case of Pledged Collateral issued by
Foreign Subsidiaries, if necessary under any applicable law, to carry out all
necessary and reasonable formalities and actions for the dispossession and
pledge thereof for the benefit of the Collateral Agent); provided that Pledged
Debt Securities shall be required to be delivered only to the extent described
in paragraph (b) of this Section 2.02.

 

(b)                                 Each Credit Party will cause any Pledged
Debt Security (excluding, for the avoidance of doubt, any Excluded Instruments)
in its possession and owed to it to be delivered to the Collateral Agent, for
the benefit of the Secured Parties, pursuant to the terms hereof.

 

(c)                                  Upon delivery to the Collateral Agent,
(i) any Pledged Collateral required to be delivered pursuant to the foregoing
paragraphs (a) and (b) of this Section 2.02 shall be accompanied by stock powers
or note powers, as applicable, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property composing part of the Pledged Collateral delivered
pursuant to the terms of this Agreement shall be accompanied to the extent
necessary to perfect the security interest in or allow realization on the
Pledged Collateral by proper instruments of assignment duly executed by the
applicable Credit Party and such other instruments or documents as the
Collateral Agent may reasonably request, in each case, subject to the Collateral
and Guarantee Requirement.  Each delivery of Pledged Collateral shall be
accompanied by a supplement to Schedule I hereto describing such Pledged
Collateral, which supplement shall be attached hereto as a supplement to
Schedule I (such supplement may take the form of an amendment and restatement to
Schedule I hereto) and made a part hereof; provided that failure to attach any
such schedule or supplement hereto shall not affect the validity of such pledge
of such Pledged Collateral.  Each schedule so delivered shall supplement any
prior schedules so delivered.

 

Section 2.03                             Representations, Warranties and
Covenants.  Each Credit Party represents, warrants and covenants to the
Collateral Agent, for the benefit of the Secured Parties, that:

 

(a)                                 Schedule I correctly sets forth the
percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof (other than Excluded Equity Interests) owned by
such Credit Party as of the Closing Date and all promissory notes or instruments
evidencing Indebtedness for borrowed money (other than Excluded Instruments)
owned by such Credit Party on the Closing Date;

 

(b)                                 (i) The Pledged Collateral has, in each
case, been duly and validly authorized and issued by the issuers thereof,
(ii) the Pledged Equity Securities are fully paid and nonassessable and
(iii) the Pledged Debt Securities are legal, valid and binding obligations of
the issuers thereof, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other

 

6

--------------------------------------------------------------------------------


 

similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing; provided, that with
respect to any Pledged Debt Securities or Pledges Equity Securities issued by a
Person other than the Borrower or any Subsidiary thereof, the foregoing
representations are made to the knowledge of the Credit Parties;

 

(c)                                  such Credit Party (i) is the beneficial
owner of the Pledged Collateral indicated on Schedule I as owned by such Credit
Party, (ii) holds the same free and clear of all Liens, other than the security
interests granted hereunder and other than Permitted Liens and (iii) has made no
assignment, pledge, hypothecation or transfer of, or created or permitted to
exist any security interest in or other Lien on, the Pledged Collateral, other
than pursuant to the transactions contemplated hereby and other transactions
permitted by the Credit Agreement and other than Liens granted hereunder and
other than Permitted Liens;

 

(d)                                 other than as permitted in the Credit
Agreement, and except for restrictions and limitations imposed by the Credit
Documents or under applicable law generally or otherwise permitted to exist
pursuant to the terms of the Credit Agreement, the Pledged Equity Securities are
freely transferable and assignable, and none of the Pledged Equity Securities is
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that prohibits the
pledge of such Pledged Equity Securities hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

 

(e)                                  other than as set forth in the Credit
Agreement or the schedules thereto, no consent or approval of any Governmental
Authority, any securities exchange or any other person was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained and are in full force and effect), except for any such consent or
approval with respect to which the failure to be obtained would not reasonably
be expected to have a Material Adverse Effect; and

 

(f)                                   as of the Closing Date, the Credit Parties
have caused certificates in respect of all of the Pledged Equity Securities to
be delivered to the Collateral Agent pursuant to Section 2.02.

 

Section 2.04                             Registration in Nominee Name;
Denominations.  The Collateral Agent, on behalf of the Secured Parties, shall
have the right (in its sole and absolute discretion) to hold the Pledged
Collateral in the name of the applicable Credit Party, endorsed or assigned in
blank or in favor of the Collateral Agent or, if an Event of Default shall have
occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent).  If an Event of Default shall have
occurred and be continuing, each Credit Party will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Collateral registered in the name of such Credit Party. 
If an Event of Default shall have occurred and be continuing, the Collateral
Agent shall have the right to exchange the certificates representing Pledged
Collateral for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.  Each Credit Party shall each use its
commercially reasonable efforts to cause any person that is not a party to this
Agreement to comply with a request by the Collateral Agent, pursuant to this
Section 2.04, to exchange certificates representing Pledged Collateral of such
Credit Party for certificates of smaller or larger denominations.

 

7

--------------------------------------------------------------------------------


 

Section 2.05                             Voting Rights; Dividends and Interest,
Etc.  (a) Unless and until an Event of Default shall have occurred and be
continuing, and after the Collateral Agent shall have given written notice
(provided that with respect to any Event of Default pursuant to
Section 8.1(g) or (h) of the Credit Agreement, such notice shall have
automatically, and without further action, been deemed to have been delivered)
to the Borrower of the Collateral Agent’s intention to exercise its rights
hereunder:

 

(i)                                     Each Credit Party shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Collateral or any part thereof for any purpose consistent
with the terms of this Agreement, the Credit Agreement and the other Credit
Documents; provided that, except as permitted under the Credit Agreement, such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Collateral, the
rights and remedies of the Collateral Agent or any of the other Secured Parties
under this Agreement, the Credit Agreement or any other Credit Document or the
ability of the Secured Parties to exercise the same.

 

(ii)                                  The Collateral Agent shall promptly
execute and deliver to each Credit Party, or cause to be executed and delivered
to such Credit Party, all such proxies, powers of attorney and other instruments
as such Credit Party may reasonably request for the purpose of enabling such
Credit Party to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

 

(iii)                               Each Credit Party shall be entitled to
receive and retain any and all dividends, interest, principal and other
distributions or payments paid on or distributed in respect of the Pledged
Equity Interests to the extent and only to the extent that such dividends,
interest, principal and other distributions or payments are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Credit Documents and applicable laws; provided
that (A) any non-cash dividends, interest, principal or other non-cash
distributions, payments or other consideration in respect thereof, including any
rights to receive the same to the extent not so distributed or paid, that would
constitute Pledged Equity Interests, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Equity Interests, received in exchange for Pledged Equity
Interests or any part thereof, or in redemption thereof, as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise and (B) any non-cash dividends and other
non-cash distributions or payments paid or payable in respect of any Pledged
Equity Interests that would constitute Pledged Equity Interests in connection
with a partial or total liquidation or dissolution or in connection with a
reduction of capital, capital surplus or paid in surplus, shall be and become
part of the Pledged Equity Interests, as applicable, and, if received by any
Credit Party, shall not be commingled by such Credit Party with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the benefit of the Secured
Parties, and shall be promptly delivered to the Collateral Agent, for the
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Collateral Agent).

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, and after the Collateral Agent shall have
given written notice (provided that with respect to any Event of Default
pursuant to Section 8.1(g) or (h) of the Credit Agreement, such notice shall be
deemed to have been delivered automatically and without further action) to the
Borrower of the Collateral Agent’s intention to

 

8

--------------------------------------------------------------------------------


 

exercise its rights hereunder, all rights of any Credit Party to dividends,
interest, principal or other distributions or payments that such Credit Party is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.05 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions or payments.  All dividends, interest, principal or other
distributions or payments received by any Credit Party contrary to the
provisions of this Section 2.05 shall not be commingled by such Credit Party
with any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the benefit of the Secured Parties, and shall be promptly delivered to the
Collateral Agent, for the benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Collateral
Agent).  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 hereof.  After all
Events of Default have been cured or waived, the Collateral Agent shall promptly
repay to each Credit Party, without interest, all dividends, interest, principal
or other distributions or payments that such Credit Party would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this
Section 2.05 and that remain in such account.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, and after the Collateral Agent shall have
given written notice (provided that with respect to any Event of Default
pursuant to Section 8.1(g) or (h) of the Credit Agreement, such notice shall be
deemed to have been delivered automatically and without further action) to the
Borrower of the Collateral Agent’s intention to exercise its rights hereunder,
all rights of any Credit Party to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.05, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that, unless otherwise
directed by the Requisite Lenders, the Collateral Agent shall have the right
from time to time following the occurrence and during the continuance of an
Event of Default to permit the Credit Parties to exercise such rights.  After
all Events of Default have been cured or waived, each Credit Party shall have
the right to exercise the voting and/or consensual rights and powers that such
Credit Party would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

 

ARTICLE III.

 

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

 

Section 3.01                             Security Interest.  (a) As security for
the payment or performance when due (whether at the stated maturity, by
acceleration or otherwise), as the case may be, in full of the Obligations of
the Credit Parties, each Credit Party hereby pledges to the Collateral Agent,
for the benefit of the Secured Parties, and hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in, to and under any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Credit Party or in which such Credit Party now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

9

--------------------------------------------------------------------------------


 

(iii)                               all cash, cash equivalents and Deposit
Accounts;

 

(iv)                              all Documents;

 

(v)                                 all Equipment;

 

(vi)                              all Goods;

 

(vii)                           all General Intangibles;

 

(viii)                        all Instruments (including the Pledged Debt
Securities);

 

(ix)                              all Inventory;

 

(x)                                 all Investment Property (including the
Pledged Equity Interests);

 

(xi)                              all Letters of Credit and Letter of Credit
Rights;

 

(xii)                           all Intellectual Property;

 

(xiii)                        all Commercial Tort Claims, including, without
limitation, those described on Schedule IV hereto;

 

(xiv)                       (1) Securities Accounts, (2) Investment Property
credited to Securities Accounts or Deposit Accounts from time to time and all
Security Entitlements in respect thereof, (3) all cash held in any Securities
Account or Deposit Account and (4) all other money in the possession of the
Collateral Agent;

 

(xv)                          all books and Records pertaining to the
Article 9 Collateral; and

 

(xvi)                       all Proceeds, Supporting Obligations and products of
any and all of the foregoing and all collateral security and guarantees given by
any person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any motor vehicle,
aircraft, airframe, rolling stock and other assets subject to a certificate of
title or ownership, whether now owned or hereafter acquired, (b) any Excluded
Equity Interests, (c) any Letter of Credit Rights relating to any Letter of
Credit with a face amount not in excess of $5,000,000, except to the extent
constituting a support obligation for other Collateral as to which perfection of
a security interest therein can be perfected by the filing of Uniform Commercial
Code (or similar filing in any applicable jurisdiction), and to the extent such
Credit Party is not required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (d) any Credit Party’s
right, title or interest in any lease, license or agreement or any property
subject to a purchase money security interest, Capital Lease Obligation or
similar arrangements to which such Credit Party is a party or any of its right,
title or interest thereunder, the property subject thereto, any insurance in
respect thereof, any management or operating agreement with respect thereto and
deposits made in respect thereof and all rights, title or interest in relation
to any of the foregoing, in each case, to the extent that such a grant would,
under the terms of such lease, license or agreement, purchase money, capital
lease or similar arrangement result in a breach of the terms of, or constitute a
default under, or result in the abandonment, invalidation or unenforceability of
or create a right of termination in favor of or require the consent of any other
party (in each case, other than a Credit Party) to, such lease, license or
agreement

 

10

--------------------------------------------------------------------------------


 

(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC or any
other applicable law (including, without limitation, Title 11 of the United
States Code)), (e) (i) all owned real property interests with a fair market
value (as reasonably determined by the Borrower in good faith) equal to or less
than $7,500,000; and (ii) all leasehold interests (it is understood that there
shall be no requirement to obtain landlord waivers, estoppels or collateral
access agreements or acknowledgements, bailee waivers and similar letters),
(f)(i) payroll, healthcare and other employee wage and benefit accounts,
(ii) tax accounts, including, without limitation, sales tax accounts,
(iii) escrow, defeasance, discharge and redemption accounts, (iv) fiduciary or
other trust accounts, and, in the case of clauses (i) through (iv), the funds or
other property held in or maintained in such account, (v) zero-balance accounts,
(vi)  accounts in jurisdictions other than in the jurisdiction of organization
of the applicable granting Credit Party, the United States or any state thereof,
and (vii) accounts other than those described in the preceding clauses with
respect to which the average daily balance of the funds maintained on deposit
therein does not exceed $5,000,000 (such accounts in this clause (f) being the
“Excluded Accounts”) (g) any Commercial Tort Claim with an expected value not in
excess of $5,000,000, as determined in good faith by the Borrower, (h) the
Borrower’s or its subsidiaries’ rights in relation to aircraft and airframes,
including rights under any lease, sublease, charter, management, operating,
crew, service, repair, maintenance, storage or other agreement relating to the
aircraft, rights in the aircraft and any parts, accessions and accessories
thereto, rights under insurance policies and security deposits and rights in
income derived from and proceeds of any of the foregoing, in the ordinary
course, (i) assets if the granting of a security interest therein would result
in material adverse tax consequences to any Credit Party as reasonably
determined by the Borrower, (j) those assets as to which the Collateral Agent
and the Borrower reasonably determine in good faith that any of the cost, burden
or consequences (including adverse tax consequences) of obtaining or perfecting
such a security interest in such assets is excessive in relation to the
practical benefit to the Secured Parties of the security to be afforded thereby,
(k) foreign intellectual property, (l) any United States “intent to use”
trademark application or intent-to-use service mark application filed pursuant
to Section 1(b) of the Lanham Act, to the extent and during the period that the
grant of a security interest therein would impair the validity or enforceability
of, or render void or voidable or result in the cancellation of the applicable
Credit Party’s right, title or interest therein or any trademark or service mark
registration that issues as a result of such application under applicable
federal law (including prior to the filing and acceptance of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto), after which period such
application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral, (m) intellectual property
specifically requiring a filing in a jurisdiction outside of the United States,
(n) any assets (including interests in partnerships, joint ventures and other
non-wholly owned entities) in respect of which and to the extent that pledges
and security interests are prohibited by law or prohibited by agreements
containing anti-assignment clauses not overridden by the New York UCC or other
applicable law and (o) any assets and proceeds thereof subject to a Capital
Lease Obligation or a purchase money lien permitted by Section 6.2(ll) of the
Credit Agreement to the extent such a grant would violate or invalidate the
documents providing for such Capital Lease Obligation or purchase money lien
(the assets described in clauses (a) through (o) above, collectively, the
“Excluded Assets”); provided that such exclusions shall not de facto apply to
the proceeds of any of the property referred to in the foregoing clauses (d),
(k) and (n) of this Section 3.01 or in clauses (A) to and including (I) of
Section 2.01(a).

 

(b)                                 Each Credit Party hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings) with
respect to the Article 9 Collateral (including Article 9 Collateral consisting
of Pledged Collateral) or any part thereof and amendments thereto that contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Credit Party is an organization, the type of
organization and any organizational identification number issued to such Credit
Party, (ii) in the case of

 

11

--------------------------------------------------------------------------------


 

a financing statement filed as a fixture filing in a Uniform Commercial Code
filing office, a sufficient description of the property to which such
Article 9 Collateral relates and (iii) a description of collateral that
describes such property in any other manner as the Collateral Agent may
reasonably determine is necessary to ensure the perfection of the Security
Interest in the Article 9 Collateral granted under this Agreement, including
describing such property as “all assets”, “all assets whether now owned or
hereafter acquired”, or words of similar effect.  Each Credit Party agrees to
provide such information to the Collateral Agent promptly upon request.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary for the purpose of reflecting the
Security Interest granted by each Credit Party, and naming any Credit Party or
the Credit Parties as debtors and the Collateral Agent as secured party. 
Notwithstanding anything to the contrary herein, no Credit Party shall be
required to take any action under the laws of any jurisdiction other than the
United States (or any political subdivision thereof) and its territories and
possessions for the purpose of perfecting the Security Interest in any
Article 9 Collateral of such Credit Party constituting Intellectual Property.

 

(c)                                  The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Credit Party with respect to or arising out of the Collateral.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement or the Credit Agreement, (i)  no perfection steps shall be
required by any means other than (A) filings pursuant to the Uniform Commercial
Code in the office of the Secretary of State (or equivalent filing office) of
the relevant State(s) of the respective jurisdictions of organization of each
Credit Party, (B) filings in the United States Patent and Trademark Office and
the United States Copyright Office of the Intellectual Property Security
Agreement, (C) delivery of Collateral consisting of promissory notes and
instruments evidencing Indebtedness for borrowed money; provided that such
delivery shall not be required with respect to (1) promissory notes and
instruments evidencing Indebtedness for borrowed money having an aggregate
principal amount not in excess of $5,000,000, (2) any promissory notes and
instruments evidencing Indebtedness for borrowed money that are promptly
deposited into an investment or securities account, (3) checks received in the
ordinary course of business and (4) promissory notes and instruments evidencing
Indebtedness issued in connection with the extension of trade credit by the
grantor of a security interest, (D) delivery of Collateral consisting of
certificated Equity Interests included in the Collateral and (E) other actions
expressly required by this Agreement or the Credit Agreement or as set forth in
any local law security agreement; (ii) no actions shall be required in order to
create any security interest in assets located or titled outside of the United
States or make enforceable any such security interest; (iii) no security shall
be taken or perfected over movable plant and equipment to the extent requiring
any labeling or segregation of such plant or equipment; (v) no security shall be
taken or perfected over any stock in trade to the extent this would require any
item-specific or periodic listing of stock in trade or any segregation thereof;
(vi) no Control Agreement shall be required to be executed and delivered with
respect to any Deposit Account, Securities Account or Commodity Account included
in the Collateral; (vii) no notice shall be required to be delivered to Account
Debtors or other contractual third parties prior to the occurrence and during
the continuance of an Event of Default; and (viii) no action in addition to the
filings contemplated under clause (i) above shall be required to perfect the
Security Interest in any Commercial Tort Claim or Letter of Credit Right
included in the Collateral.

 

12

--------------------------------------------------------------------------------


 

Section 3.02                             Representations and Warranties.  Each
Credit Party represents and warrants to the Collateral Agent, for itself and for
the benefit of the Secured Parties, that:

 

(a)                                 Such Credit Party has good and valid legal
title to, or valid license, leasehold interest, easement or other limited
property interest in, as applicable, the Article 9 Collateral with respect to
which it has purported to grant a Security Interest hereunder, except where the
failure to have such title, interest or easement would not reasonably be
expected to have a Material Adverse Effect.  Such Credit Party has full power
and authority to grant to the Collateral Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other person other than (x) any consent or approval that has
been obtained and is in full force and effect or has otherwise been disclosed
herein or in the Credit Agreement or (y) any consent or approval with respect to
which the failure to be obtained would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Uniform Commercial Code financing
statements containing a description of the Article 9 Collateral that have been
prepared by the Collateral Agent for filing in the office specified in
Schedule III and attached as Annex I to Schedule III constitute all the filings,
recordings and registrations (except with respect to Intellectual Property) that
are, as of the Closing Date, necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which a security interest may be
perfected by filing such financing statements.

 

(c)                                  A fully executed Intellectual Property
Security Agreement containing a description of all Article 9 Collateral
consisting of United States Patents (and Patents for which United States
applications are pending), United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights (and Copyrights for which United States registration
applications are pending) will have been delivered as of the Closing Date to the
Collateral Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
for the purpose of establishing a legal, valid and perfected security interest
in favor of the Collateral Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of such Intellectual Property in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office.

 

(d)                                 The Security Interest constitutes (i) a
legal and valid security interest in all the Article 9 Collateral securing the
payment and performance of the Obligations, (ii) subject to the filings
described in Section 3.02(b), a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of the Intellectual Property Security Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable.  The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral other than (i) Liens permitted by
Section 6.2 of the Credit Agreement having priority either by operation of
applicable law or (ii) Liens permitted by Section 6.2 of the Credit Agreement
which are permitted to have pari passu or senior priority pursuant to the terms
of the Credit Agreement.

 

(e)                                  The Credit Parties own the
Article 9 Collateral (or, to each Credit Party’s knowledge, in the case of
licenses in respect of Intellectual Property, own the right to use such
licenses), free and clear of any Lien, other than Permitted Liens.

 

13

--------------------------------------------------------------------------------


 

(f)                                   Except as indicated on Schedule IV, none
of the Credit Parties holds any Commercial Tort Claim with a value estimated in
good faith by the Borrower to be in excess of $5,000,000 as of the Closing Date.

 

(g)                                  Except as set forth in Schedule V, as of
the Closing Date, all Accounts have been originated by the Credit Parties and
all Inventory has been produced or acquired by the Credit Parties in the
ordinary course of business.

 

(h)                                 As to itself and its Article 9 Collateral
consisting of Intellectual Property owned by such Credit Party (the
“Intellectual Property Collateral”), to each Credit Party’s actual knowledge:

 

(i)                                     Schedule II sets forth the Intellectual
Property Collateral consisting of the Patents that are issued or the subject of
a pending application and the Trademarks and Copyrights that are registered or
the subject of a pending application, in each case, in the United States Patent
and Trademark Office or United States Copyright Office, and, in each case, owned
by such Credit Party as of the date hereof.

 

(ii)                                  The Patents, Trademarks and Copyrights in
such Intellectual Property Collateral are subsisting and, solely with respect to
the issued Patents and registered Trademarks and registered Copyrights included
therein, have not been adjudged invalid or unenforceable in whole or part
(except for office actions issued in the ordinary course by the United States
Patent and Trademark Office), and are valid and enforceable, in each case except
as would not reasonably be expected to have a Material Adverse Effect.  Such
Credit Party does not have knowledge of any uses of any item of Intellectual
Property Collateral that would be expected to lead to such item becoming invalid
or unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

 

(iii)                               Such Credit Party has made or performed in
the ordinary course of such Credit Party’s business, acts, including without
limitation filings, recordings and payment of fees and taxes, required to
maintain and protect its interest in each and every Patent, Trademark and
Copyright set forth on Schedule II in full force and effect and such Credit
Party has used proper statutory notice in connection with its use of each
Patent, Trademark and Copyright in such Intellectual Property Collateral, in
each case, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

(iv)                              With respect to each IP Agreement the absence,
termination or violation of which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:  each such IP
Agreement is subsisting, valid and enforceable against the counterparty and is
in full force and effect subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

(v)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, no Credit Party or Patent, Trademark,
Copyright or Trade Secret in the Intellectual Property Collateral is subject to
any outstanding consent, settlement, decree, order, injunction, judgment or
ruling restricting the use of such Patent, Trademark, Copyright or

 

14

--------------------------------------------------------------------------------


 

Trade Secret by any Credit Party or that would impair the validity or
enforceability of such Patent, Trademark, Copyright or Trade Secret.

 

(i)                                     [Reserved].

 

(j)                                    As of the Closing Date, such Credit Party
is not a beneficiary or assignee under any letter of credit with a face amount
in excess of $5,000,000, other than the letters of credit described in Schedule
VI hereto and additional letters of credit as to which such Credit Party has
complied with the requirements of Section 3.04(d).

 

Section 3.03                            
Covenants.                                  (a) Each Credit Party agrees to
provide written notice to the Collateral Agent within 30 days after any change
in (i) its corporate or organization name, (ii) its identity or type of
organization or corporate structure or (iii) its organizational identification
number (or equivalent).  Each Credit Party agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence.  Each Credit Party
agrees not to effect or permit any change referred to in the first sentence of
this paragraph unless all filings have been made, or will have been made within
any applicable statutory period, that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all Collateral with the priority required under
the Credit Documents for the benefit of the applicable Secured Parties.

 

(b)                                 Each Credit Party agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such further actions as the
Collateral Agent may from time to time reasonably request to preserve, protect
and perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith.  If any and all amounts
payable under or in connection with any of the Article 9 Collateral (other than
amounts that in the aggregate for such Credit Party do not exceed $5,000,000)
shall be or become evidenced by any promissory note or other instrument
evidencing Indebtedness for borrowed money, then, such note or instrument shall
be promptly pledged and delivered to the Collateral Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

 

(c)                                  After the occurrence of an Event of Default
and during the continuance thereof, the Collateral Agent shall have the right to
verify under reasonable procedures the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the
Article 9 Collateral, including, in the case of Accounts or Article 9 Collateral
in the possession of any third person, by contacting Account Debtors or the
third person possessing such Article 9 Collateral for the purpose of making such
a verification.  The Collateral Agent shall have the right to share any
information it gains from such inspection or verification with any Secured
Party, subject to the confidentiality restrictions set forth in Section 10.16 of
the Credit Agreement.

 

(d)                                 At its option after the occurrence of an
Event of Default and during the continuance thereof, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not constituting a Permitted Lien, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Credit Party fails to
do so as required by the Credit Agreement or this Agreement, and each Credit
Party jointly and severally agrees to reimburse the Collateral Agent on demand
for any payment made or any expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided, however, that nothing in this
Section 3.03(d) shall be interpreted as excusing any

 

15

--------------------------------------------------------------------------------


 

Credit Party from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Credit Party with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Credit Documents.

 

(e)                                  Each Credit Party (rather than the
Collateral Agent or any Secured Party) shall remain liable for the observance
and performance of all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral.

 

(f)                                   Each Credit Party irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees,
agents or sub-agents designated by the Collateral Agent) as such Credit Party’s
true and lawful agent (and attorney-in-fact) for the purpose, after the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Credit Party on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto. 
In the event that any Credit Party at any time or times shall fail to obtain or
maintain any of the policies of insurance required under the Credit Agreement,
the Collateral Agent may, after the occurrence and during the continuation of an
Event of Default, without waiving or releasing any obligation or liability of
the Credit Parties hereunder or any Event of Default, in its sole discretion,
obtain and maintain such policies of insurance (including by paying premiums
with respect thereto) and take any other actions with respect thereto as the
Collateral Agent reasonably deems advisable.  All sums disbursed by the
Collateral Agent in connection with this Section 3.03(f), including attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, upon demand, by the Credit Parties to the Collateral Agent and shall be
additional Obligations secured hereby.

 

Section 3.04                             Other Actions.  In order to further
ensure the attachment, perfection and priority of, and the ability of the
Collateral Agent to enforce, for the benefit of the Secured Parties, the
Collateral Agent’s Security Interest in the Article 9 Collateral, each Credit
Party agrees, in each case at such Credit Party’s own expense, to take the
following actions:

 

(a)                                 Instruments and Tangible Chattel Paper. 
Except with respect to Excluded Instruments, if any Credit Party shall at any
time hold or acquire any Instruments (other than checks received and processed
in the ordinary course of business) or Tangible Chattel Paper evidencing an
amount in excess of $5,000,000, such Credit Party shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.

 

(b)                                 Investment Property.  Except with respect to
any Excluded Equity Interest and Excluded Instrument, if any Credit Party shall
at any time hold or acquire any Certificated Security constituting Pledged
Collateral or Article 9 Collateral, such Credit Party shall promptly endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably specify and in accordance with
Section 2.02 hereof.  Each Credit Party hereby agrees that if any of the Pledged
Equity Interests are at any time not evidenced by certificates of ownership,
then each applicable Credit Party shall, to the extent permitted by applicable
law, (i) if necessary or desirable to perfect a security interest in such
Pledged Equity Interests, cause such pledge to be recorded on the equityholder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Equity Interests under the
terms hereof, and (ii) after the occurrence and during the continuance of any
Event of Default, upon request by the Collateral Agent, (A) cause the
Organizational Documents of each such issuer that is a subsidiary of such Credit
Party to be amended to provide that such Pledged Equity Interests shall be

 

16

--------------------------------------------------------------------------------


 

treated as “securities” for purposes of the UCC and (B) cause such Pledged
Equity Interests to become certificated and delivered to the Collateral Agent in
accordance with the provisions of Section 2.02.

 

(c)                                  Commercial Tort Claims.  If any Credit
Party shall at any time hold or acquire a Commercial Tort Claim with a value
estimated in good faith by the Borrower to be in excess of $5,000,000, such
Credit Party shall promptly notify the Collateral Agent thereof in a writing
signed by such Credit Party, including a summary description of such claim, and
grant to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

 

(d)                                      Letter of Credit Rights.  With respect
to any Letter of Credit Rights of any Credit Party relating to any Letter of
Credit with a face amount in excess of $5,000,000, such Credit Party shall use
its commercially reasonable efforts to take all actions necessary to provide the
Collateral Agent a first priority perfected security interest in any such Letter
of Credit Rights.

 

Section 3.05                             Covenants Regarding Patent, Trademark
and Copyright Collateral.  All references to Patents, Trademarks, Copyrights and
Trade Secrets in this Section 3.05 are referring to Patents, Trademarks,
Copyrights and Trade Secrets that are included in the Intellectual Property
Collateral.  Except as permitted by the Credit Agreement:

 

(a)                     Each Credit Party agrees that it will not knowingly do
any act or omit to do any act (and will exercise commercially reasonable efforts
to contractually prohibit its licensees from doing any act or omitting to do any
act; provided that no Credit Party shall be obligated to amend any agreement
existing as of the date hereof) whereby any issued Patent that is material to
the normal conduct of such Credit Party’s business would become prematurely
invalidated, abandoned, lapsed or dedicated to the public (except, in each case,
to the extent such action or inaction is deemed advisable in such Credit Party’s
reasonable business judgment and except that nothing in this Section 3.05 shall
prohibit such Credit Party from asserting such Patent against any other person).

 

(b)                     Each Credit Party will, and will use its commercially
reasonable efforts to contractually require its licensees and its sublicensees
(provided that no Credit Party shall be obligated to amend any agreement
existing as of the date hereof to so require) to, for each material registered
Trademark necessary to the normal conduct of such Credit Party’s business, use
commercially reasonable efforts to (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal registration or claim of
trademark or service mark as required under applicable law and (iv) not
knowingly use, or knowingly permit its licensees’ use of, such Trademark in
violation of any third party rights, except, in the case of (i) and (ii) above,
to the extent such action or inaction is deemed advisable in such Credit Party’s
reasonable business judgment.

 

(c)                      Each Credit Party will, and will use its commercially
reasonable efforts to cause its licensees and its sublicensees (provided that no
Credit Party shall be obligated to amend any agreement existing as of the date
hereof to so cause) to, for each material Copyright necessary to the normal
conduct of such Credit Party’s business that it publishes, displays and
distributes, use a copyright notice as necessary to establish and preserve its
rights under applicable copyright laws.

 

(d)                     Each Credit Party shall promptly notify the Collateral
Agent if it has received written notice, other than regular reports with respect
to Patents, Trademarks and Copyrights received in the ordinary course of
business, that any issued Patent, registered Trademark or registered Copyright
material to the normal conduct of such Credit Party’s business may imminently
become abandoned,

 

17

--------------------------------------------------------------------------------


 

lapsed or dedicated to the public, in the case of such Patent or Copyright,
prior to the end of its statutory term under applicable law, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments in the United States Patent and Trademark
Office, United States Copyright Office, any court or any similar office of any
country, regarding such Credit Party’s ownership of any such material Patent,
Trademark or Copyright or its right to register or to maintain the same.

 

(e)                      Subject to Section 3.01(d), each Credit Party, either
itself or through any agent, employee, or designee, shall (i) inform the
Collateral Agent on an annual basis of each application by itself, or through
any agent, employee, or designee, for any Patent with the United States Patent
and Trademark Office and each registration of any Trademark or Copyright with
the United States Patent and Trademark Office or the United States Copyright
Office filed during the preceding twelve-month period, and (ii) upon the
reasonable request of the Collateral Agent, execute and deliver any and all
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in such
Patent, Trademark, or Copyright.

 

(f)                       Each Credit Party shall exercise its reasonable
business judgment in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office with respect to
(i) maintaining and pursuing each application relating to any Patent, Trademark
and/or Copyright (and obtaining the relevant grant or registration) material to
the normal conduct of the such Credit Party’s business, and (ii) maintaining any
registration or issuance of each Patent, Trademark, and Copyright that is
material to the normal conduct of such Credit Party’s business, including, when
applicable and necessary in such Credit Party’s reasonable business judgment,
timely filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Credit Party
believes necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(g)                      In the event that any Credit Party receives written
notice that any Article 9 Collateral consisting of a Patent, Trademark,
Copyright or Trade Secret material to the normal conduct of its business has
been materially infringed, misappropriated or diluted by a third party, such
Credit Party shall, if such Credit Party deems it necessary in its reasonable
business judgment, promptly take actions to stop such infringement,
misappropriation or dilution and protect its rights in such Patent, Trademark,
Copyright, or Trade Secret, including, but not limited to, the initiation of a
suit for injunctive relief and to recover damages, in each case, to the extent
it deems reasonably appropriate under the circumstances.

 

(h)                     Each Credit Party shall exercise its reasonable business
judgment in protecting the secrecy of all Trade Secrets owned by such Credit
Party that are material to the normal conduct of such Credit Party’s business,
including, without limitation, if such Credit Party deems it necessary in its
reasonable business judgment, entering into confidentiality agreements with
employees and consultants and labeling and restricting access to secret
information and documents.

 

Section 3.06                             Intercreditor Relations. 
Notwithstanding anything herein to the contrary, it is the understanding of the
parties that the Liens granted pursuant to this Agreement shall be, with respect
to all Collateral, prior to the Discharge of Original First Lien Obligations (as
defined in the Intercreditor Agreement), at least pari passu and equal in
priority to the Liens granted to any Senior Priority Agent (as defined in the
Intercreditor Agreement) for the benefit of the holders of the applicable Senior
Priority Claims to secure such Senior Priority Claims (as defined in the
Intercreditor Agreement) pursuant to the applicable Senior Priority Collateral
Documents (as defined in the Intercreditor Agreement) (except as may be
separately otherwise agreed between the Collateral Agent, on behalf of itself
and

 

18

--------------------------------------------------------------------------------


 

the Secured Parties, and any Senior Priority Agent (as defined in the
Intercreditor Agreement), on behalf of itself and the Senior Priority Creditors
(as defined in the Intercreditor Agreement) represented thereby).  The
Collateral Agent acknowledges and agrees that the relative priority of the Liens
granted to the Collateral Agent, the Administrative Agent and any Second
Priority Agent (as defined in the Intercreditor Agreement) shall be determined
solely pursuant to the Intercreditor Agreement, and not by priority as a matter
of law or otherwise.  Notwithstanding anything herein to the contrary, the Liens
and security interest granted to the Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement.  In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control as among the
Collateral Agent, any other First Priority Agent (as defined in the
Intercreditor Agreement) and any Second Priority Agent (as defined in the
Intercreditor Agreement).  In the event of any such conflict, each Credit Party
may act (or omit to act) in accordance with the Intercreditor Agreement, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so.  Notwithstanding any other provision hereof, until the
Discharge of the Senior Priority Obligations (as defined in the Intercreditor
Agreement), any obligation hereunder to deliver to the Collateral Agent any
Collateral shall be satisfied by causing such Collateral to be delivered to the
Senior Priority Representative (as defined in the Intercreditor Agreement).

 

ARTICLE IV.

 

REMEDIES

 

Section 4.01                             Remedies Upon Default.  Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees to deliver each item of Collateral to the Collateral Agent on demand, and
it is agreed that the Collateral Agent shall have the right, subject to
applicable law, to take any of or all the following actions at the same or
different times:  (a) with respect to any Article 9 Collateral consisting of
Intellectual Property owned by such Credit Party for the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under this Section 4.01 at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Credit Party hereby grants to the Collateral Agent, subject
to pre-existing rights and licenses, an irrevocable (but solely during the
continuance of an Event of Default), non-exclusive world-wide (to the extent it
has such rights) license (exercisable without payment of royalty or other
compensation to such Credit Party), subject, in the case of Trademarks, to any
quality standards and quality control practices in effect by each applicable
Credit Party, with respect to its Trademarks and sufficient to avoid the risk of
invalidation or dilution of such Trademarks, to use, license or sublicense any
of the Intellectual Property now owned or hereafter acquired, developed or
created by such Credit Party, wherever the same may be located; provided, that
such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof to the extent permitted by the terms of the
applicable licenses; provided further that the Collateral Agent shall retain the
confidentiality of any Trade Secrets licensed under this Section 4.01 consistent
with the practices in effect by each applicable Credit Party, with respect to
its confidential information, immediately prior to such Event of Default; and
(b) to take possession of the Collateral and without liability for trespass to
the applicable Credit Party to enter any premises where the Collateral may be
located for the purpose of taking possession of, removing or selling the
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law and
in furtherance of the foregoing, each Credit Party hereby grants to the
Collateral Agent, for the purpose of enabling the Collateral Agent to exercise
rights and remedies during the continuance of an Event of Default, an
irrevocable license (without payment of rent or other compensation to such
Credit Party) to use, operate and occupy all real property owned, operated,
leased, subleased or otherwise occupied by such Credit Party.  Without

 

19

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing rights and remedies, each Credit Party
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law (including the Uniform Commercial Code), to sell
or otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate. 
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof.  Upon
consummation of any such sale of Collateral pursuant to this Section 4.01, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Credit Party, and each Credit Party hereby waives and
releases (to the extent permitted by law) all rights of redemption, stay,
valuation and appraisal that such Credit Party now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the Borrower and each applicable Credit Party
not less than ten (10) Business Days’ prior written notice (which each Credit
Party agrees is reasonable notice within the meaning of Section 9-611 of the New
York UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral.  Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale.  The Collateral, or the portion thereof, to be sold at any
such sale may be sold in one lot as an entirety or in separate parcels in the
Collateral Agent’s own right or by one or more agents and contractors, upon any
premises owned, leased, or occupied by any Credit Party and the Collateral Agent
and any such agent or contractor, in conjunction with any such sale, may augment
the Inventory to be sold with other goods (all of which other goods shall remain
the sole property of the Collateral Agent or such agent or contractor), all as
the Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in the event that any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in the case of any such failure, such
Collateral may be sold again upon notice given in accordance with provisions
above.  At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section 4.01, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Credit Party (all such rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Credit Party as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property in accordance
with Section 4.02 hereof without further accountability to any Credit Party
therefor.  As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 4.01 shall be deemed to conform
to the

 

20

--------------------------------------------------------------------------------


 

commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

Section 4.02                             Application of Proceeds.

 

(a)                                 The Collateral Agent shall promptly apply
the proceeds, moneys or balances of any collection or sale of Collateral, as
well as any Collateral consisting of cash, in the following order of priority:
first, to, ratably, pay any fees, indemnities, or expense reimbursements then
due to the Agents, second, ratably, to pay any fees or expense reimbursements
then due to the Lenders from the Borrower, third, to pay interest due and
payable in respect of the Loans and any other Obligations, ratably, fourth, to
(i) payment of that portion of the Obligations constituting unpaid principal of
the Loans and (ii) payment of breakage, termination and other amounts then due
and owing in respect of any Secured Hedge Agreement and Secured Cash Management
Agreement, ratably, fifth, to the payment of any other Obligation due to the
Agents or any other Secured Party, and sixth, after payment in full in cash of
the amounts specified in clauses first through fifth, subject to the terms of
any Intercreditor Agreement or any other Collateral Document, to the Borrower or
as the Borrower shall direct.  Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Credit Parties to preserve the allocation to Obligations otherwise set
forth above in this Section.

 

(b)                                 If any payment to any Secured Party pursuant
to this Section 4.02 of its pro rata share of any distribution would result in
overpayment to such Secured Party, such excess amount shall instead be
distributed in respect of the unpaid Obligations of the other Secured Parties,
with each Secured Party whose Obligations have not been paid in full to receive
an amount equal to such excess amount multiplied by a fraction the numerator of
which is the unpaid Obligations of such Secured Party and the denominator of
which is the unpaid Obligations of all Secured Parties entitled to such
distribution.

 

(c)                                  All payments required to be made hereunder
shall be made to the Administrative Agent for the account of such Secured
Parties or as the Administrative Agent may otherwise direct in accordance with
the Credit Documents.

 

(d)                                 For purposes of applying payments received
in accordance with this Section 4.02, the Collateral Agent shall be entitled to
rely upon the applicable Secured Parties with respect to payments of Secured
Hedge Agreements or Secured Cash Management Agreements (which the Administrative
Agent and each other Secured Party agrees (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Obligations of the Credit
Parties owed to the Secured Parties.

 

(e)                                  Subject to the other limitations (if any)
set forth herein and in the other Credit Documents, it is understood that the
Credit Parties shall remain liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the aggregate amount of the
Obligations of the Credit Parties.

 

(f)                                   It is understood and agreed by each Credit
Party that the Collateral Agent shall have no liability for any determinations
made by it in this Section 4.02 except to the extent that any of the foregoing
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its own or its Related Party’s bad faith,
gross negligence or willful misconduct.  Each Credit Party also agrees that the
Collateral Agent may (but shall not be required to), at any time and in its sole
discretion, and with no liability resulting therefrom, petition a court of
competent jurisdiction regarding any application of Collateral in accordance
with the requirements hereof and of any Intercreditor Agreement, and the
Collateral Agent shall be entitled to wait for, and may conclusively rely on,
any such determination.

 

21

--------------------------------------------------------------------------------


 

Section 4.03          Securities Act, Etc.  In view of the position of the
Credit Parties in relation to the Pledged Collateral, or because of other
current or future circumstances, a question may arise under the Securities Act
of 1933, as now or hereafter in effect, or any similar federal statute hereafter
enacted analogous in purpose or effect (such Securities Act and any such similar
statute as from time to time in effect being called the “Federal Securities
Laws”) with respect to any disposition of the Pledged Collateral permitted
hereunder.  Each Credit Party understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Pledged Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect.  Each Credit
Party acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, “blue sky”
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale.  Each Credit Party acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. 
In the event of any such sale, the Collateral Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached.  The provisions of this
Section 4.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

ARTICLE V.

 

MISCELLANEOUS

 

Section 5.01          Notices.  All communications and notices hereunder shall
(except as otherwise permitted herein) be in writing and given as provided in
Section 10.1 of the Credit Agreement.  All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower, with such notice
to be given as provided in Section 10.1 of the Credit Agreement.

 

Section 5.02          Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Credit Party
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Credit Document,
any agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Credit Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) subject only to termination or release of a Credit Party’s
obligations hereunder in accordance with the terms of Section 5.15 hereof, any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Credit Party in respect of the Obligations or this Agreement
(other than a defense of payment or performance).

 

22

--------------------------------------------------------------------------------


 

Section 5.03          Limitation By Law.  All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Agreement invalid, unenforceable,
in whole or in part, or not entitled to be recorded, registered or filed under
the provisions of any applicable law.

 

Section 5.04          Binding Effect; Several Agreement.  This Agreement shall
become effective as to any party to this Agreement when a counterpart hereof
executed on behalf of such party shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such party and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or by the Credit Agreement.  This Agreement shall be construed as a
separate agreement with respect to each Credit Party and may be amended,
modified, supplemented, waived or released with respect to any Credit Party
without the approval of any other Credit Party and without affecting the
obligations of any other Credit Party hereunder.

 

Section 5.05          Successors and Assigns.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Credit Party or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.  The Collateral Agent hereunder
shall at all times be the same person that is the Collateral Agent under the
Credit Agreement.  Upon the acceptance of any appointment as the Collateral
Agent under the Credit Agreement by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent pursuant
hereto.

 

Section 5.06          Administrative Agent’s and Collateral Agent’s Fees and
Expenses; Indemnification.   The parties hereto agree that the Administrative
Agent and the Collateral Agent shall be entitled to (i) reimbursement of their
respective expenses incurred hereunder and (ii) indemnification for losses,
claims, damages, liabilities and related expenses incurred or asserted, arising
out of, in connection with or as a result of this Agreement, in each case, as
and to the extent provided in Section 10.5 of the Credit Agreement and the
provisions of Section 10.5 of the Credit Agreement shall be incorporated by
reference herein and apply to each Credit Party mutatis mutandis.

 

Section 5.07          Collateral Agent Appointed Attorney-in-Fact.  Each Credit
Party hereby appoints the Collateral Agent the attorney-in-fact of such Credit
Party for the purpose, after the occurrence and during the continuance of an
Event of Default, of carrying out the provisions of this Agreement and taking
any action and executing any instrument that the Collateral Agent may deem
necessary or desirable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  The Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Credit Party, (a) to receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof, (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral, (c) to ask for, demand, sue for, collect, receive and
give acquittance for any and all moneys due or to become due under and by virtue
of any Collateral, (d) to sign the name of any Credit Party on any invoice or
bill of lading relating to any of the Collateral, (e) to send verifications of
Accounts to any

 

23

--------------------------------------------------------------------------------


 

Account Debtor, (f) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral, (h) to notify, or to require any Credit Party to notify, Account
Debtors to make payment directly to the Collateral Agent, and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Credit Party for any act or failure to act hereunder, except for their own gross
negligence, bad faith or willful misconduct.

 

Section 5.08          APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 5.09          Waivers; Amendment.  (a) No failure or delay by the
Collateral Agent or any Lender in exercising any right, power or remedy
hereunder or under any other Credit Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The rights, powers and remedies of the Collateral
Agent and the Lenders hereunder and under the other Credit Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have.  No waiver of any provision of this Agreement or consent
to any departure by any Credit Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 5.09, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Credit Party or Credit Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.8 of the Credit Agreement.

 

Section 5.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE

 

24

--------------------------------------------------------------------------------


 

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

Section 5.11          Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Credit Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 5.12          Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 5.04 hereof.  Delivery of an executed
counterpart to this Agreement by facsimile or any other electronic transmission
(e.g., “PDF” or “TIFF”) shall be as effective as delivery of a manually signed
original.

 

Section 5.13          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 5.14          Jurisdiction; Consent to Service of Process.  (a) Each
party hereto irrevocably and unconditionally submits for itself and its property
in any legal action or proceeding relating to this Agreement to the exclusive
general jurisdiction of the Supreme Court of the State of New York for the
County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court,” and together with the New York Supreme Court, the “New York Courts”) and
appellate courts from either of them and agrees that any such action or
proceeding shall be brought solely in such New York Courts; provided that
nothing in this agreement shall be deemed or operate to preclude (i) the
Collateral Agent from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
all such New York Courts decline jurisdiction over any person, or decline (or,
in the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its subsidiaries or affiliates), such party from
asserting a claim or defense (including any claim or defense that this
Section 5.14 would otherwise require to be asserted in a legal action or
proceeding in a New York Court) in any such action or proceeding.

 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York Court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)           Each party hereto hereby irrevocably and unconditionally agrees
that service of process in any such action or proceeding may be effected by
delivering by registered or certified mail (or substantially similar form of
mail), postage prepaid, return receipt requested, a copy of such process to the
applicable party at its address provided in accordance with Section 10.1 of the
Credit Agreement.

 

25

--------------------------------------------------------------------------------


 

(e) Each party hereto irrevocably and unconditionally agrees that the Collateral
Agent retains the right to serve process in any other manner permitted by law or
to bring proceedings against any Credit Party in the courts of any other
jurisdiction in connection with the exercise of any rights under this Agreement
or the enforcement of any judgment.  Without limiting the foregoing, each Credit
Party hereby agrees that service of process may be effected on the Authorized
Agent designated in the Credit Agreement for such Credit Party, in the manner
provided in Section 10.15 of the Credit Agreement.

 

Section 5.15          Termination or Release.  (a) This Agreement, the pledges
made herein, the Security Interest and all other security interests granted
hereby shall terminate when all the Obligations (other than Obligations in
respect of Secured Hedge Agreements and Cash Management Agreements and
contingent indemnification and reimbursement obligations, in each case, that are
not yet due and payable and for which no claim has been asserted) have been paid
in full in cash and the Commitments of the Lenders to make any Loan or to issue
any Letter of Credit under the Credit Agreement shall have expired or been
sooner terminated and all Letters of Credit have been terminated or cash
collateralized or back-stopped in accordance with the provisions of the Credit
Agreement.

 

(b)           A Credit Party shall automatically be released from its
obligations hereunder and the security interests created hereunder in the
Collateral of such Credit Party shall be automatically released upon the
consummation of any transaction that is permitted by the Credit Agreement, as a
result of which such Credit Party ceases to be a subsidiary, or, to the extent
the procedures for designation are complied with under the Credit Agreement,
such Credit Party otherwise becomes an Immaterial Subsidiary or an Unrestricted
Subsidiary.

 

(c)           Upon any sale or other transfer by any Credit Party of any
Collateral that is permitted by the Credit Agreement, or, upon the effectiveness
of any written consent to the release of a security interest granted in any
Collateral pursuant to Section 10.08 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 5.15, the Collateral Agent shall, in
each case, at such Credit Party’s expense, (i) execute and deliver to any Credit
Party, and make any filing of, all documents that such Credit Party shall
reasonably request to evidence such termination or release (including, without
limitation, making any filings (such as filings of Uniform Commercial Code
termination statements or releases in the United States Patent and Trademark
Office or the United States Copyright Office)), (ii) duly assign and transfer to
such Credit Party such of the Pledged Collateral that may be in the possession
of the Collateral Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement and (iii) take any other action
reasonably requested or demanded to effectuate such release (including making
any filing); provided that the Collateral Agent shall not be required to take
any action under this Section 5.15(d) unless such Credit Party shall have
delivered to the Collateral Agent together with such request, which may be
incorporated into such request, (1) a reasonably detailed description of the
Collateral, which in any event shall be sufficient to effect the appropriate
termination or release without causing the release of any other Collateral and
(2) a certificate of an Authorized Officer of the Borrower or such Credit Party
certifying that the transaction giving rise to such termination or release is
permitted by the Credit Agreement and was, or will concurrently with the release
be, consummated in compliance with the Credit Documents.  Any execution and
delivery of documents pursuant to this Section 5.15 shall be without recourse to
or warranty by the Collateral Agent.

 

Section 5.16          Additional Subsidiaries.  Upon execution and delivery by
the Collateral Agent and any subsidiary that is required to become a party
hereto by Section 5.11 of the Credit Agreement of an instrument in substantially
the form of Exhibit I hereto (or in such other form reasonably satisfactory to
the Collateral Agent), such subsidiary shall become a Guarantor hereunder with
the same force and

 

26

--------------------------------------------------------------------------------


 

effect as if originally named as a Guarantor on the date hereof.  The execution
and delivery of any such instrument shall not require the consent of any other
party to this Agreement.  The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.

 

[Signature Page Follows]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

By:

/s/ Arthur P. Bedrosian

 

 

Name:

Arthur P. Bedrosian

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

LANNETT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Arthur P. Bedrosian

 

 

Name:

Arthur P. Bedrosian

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CODY LABORATORIES, INC.

 

 

 

 

 

By:

/s/ Marsha Keefe

 

 

Name:

Marsha Keefe

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

SILARX PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Kevin Balthaser

 

 

Name:

Kevin Balthaser

 

 

Title:

Treasurer

 

[Signature Page to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

By:

/s/ Nehal Abdel Hakim

 

 

Name:

Nehal Abdel Hakim

 

 

Title:

Authorized Signatory

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent

 

 

 

 

 

By:

/s/ Nehal Abdel Hakim

 

 

Name:

Nehal Abdel Hakim

 

 

Title:

Authorized Signatory

 

[Signature Page to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

PLEDGED EQUITY SECURITIES

 

Name of Issuer

 

Owner

 

Number and
Class of
Pledged
Equity
Security

 

Number of
Issuer
Certificate
(if
applicable)

 

Percentage of
Equity Interests

 

Cody Laboratories, Inc.

 

Lannett Company, Inc.

 

1,000 common shares

 

26

 

100%

 

Lannett Holdings, Inc.

 

Lannett Company, Inc.

 

1,000 shares of common stock

 

2

 

100%

 

Silarx Pharmaceuticals, Inc.

 

Lannett Company, Inc.

 

1 share of Class A Voting Common Stock

 

V2

 

100%

 

99 shares of Class B Non-Voting Common Stock

 

NV2

 

100%

 

Stoneleigh Realty LLC

 

Lannett Company, Inc.

 

limited liability company interest

 

N/A

 

100%

 

Talent Pharma, LLC

 

Lannett Company, Inc.

 

limited liability company interest

 

N/A

 

100%

 

“Darmantest Laboratories” Limited Liability Company

 

Lannett Company, Inc.

 

279,637,150 shares

 

N/A

 

65%

 

 

--------------------------------------------------------------------------------


 

PLEDGED DEBT SECURITIES

 

Second Amended and Restated Revolving Credit Note, dated as of November 9, 2015,
in the maximum principal amount of $100,000,000, made by Cody Laboratories, Inc.
in favor of Lannett Company, Inc. pursuant to that certain Second Amended and
Restated Revolving Credit Agreement, dated as of November 9, 2015, by and
between Cody Laboratories, Inc. and Lannett Company, Inc.

 

Revolving Credit Note, dated May 19, 2004, made by Lannett Company, Inc. in
favor of Lannett Holdings, Inc. pursuant to that certain Loan Agreement, dated
as of May 19, 2004, between Lannett Holdings, Inc. and Lannett Company, Inc., as
amended by that certain First Amendment to Loan Agreement, dated as of
January 1, 2002, between Lannett Holdings, Inc. and Lannett Company, Inc., that
certain Second Amendment to Loan Agreement, dated as of November 7, 2008,
between Lannett Holdings, Inc. and Lannett Company, Inc., that certain Third
Amendment to Loan Agreement, dated as of February 17, 2011, between Lannett
Holdings, Inc. and Lannett Company, Inc., that certain Fourth Amendment to Loan
Agreement, dated as of November 14, 2013, between Lannett Holdings, Inc. and
Lannett Company, Inc. and that certain Fifth Amendment to Loan Agreement, dated
as of November 13, 2014, between Lannett Holdings, Inc. and Lannett
Company, Inc., in the maximum principal amount of $60,000,000.

 

--------------------------------------------------------------------------------


 

Schedule II

 

INTELLECTUAL PROPERTY

 

PATENTS

 

Patents

 

TITLE

 

Patent No.

 

Issue Date

Method for catalytic preparation of hydromorphone and hydrocodone

 

US 7399859

 

07/15/2008

Synthesis of oxycodone hydrochloride 

 

US 9062062

 

06/23/2015

Preparation of 14-Hydroxycodeinone Sulfate

 

US 8846923

 

09/30/2014

Method for synthesizing 2-carbomethoxytropinone

 

US 7855296

 

12/21/2010

Preparation of 14-Hydroxycodeinone Sulfate

 

US 9090620

 

7/28/2015

Preparation of 14-Hydroxycodeinone Sulfate

 

US 9108976

 

8/18/2015

 

Patent Applications

 

TITLE

 

App. No.

 

Filing Date

Conversion of Oxycodone Base to Oxycodone Hydrochloride

 

US 14/132,910

 

12/18/2013

Preparation of 14-Hydroxycodeinone Sulfate

 

US 14/459,983

 

8/14/2014

Preparation of 14-Hydroxycodeinone Sulfate

 

US 14/465,512

 

8/21/2014

 

TRADEMARKS

 

Trademark Registrations

 

TRADEMARK

 

Appl. No.

 

Filing Date

 

Reg. No.

 

Reg. Date

LCI

 

85073929

 

06/29/2010

 

4165093

 

06/26/2012

C-TOPICAL

 

85033155

 

05/07/2010

 

4684905

 

02/10/2015

LANNETT

 

76324068

 

10/12/2001

 

2674394

 

01/14/2003

DIGOX

 

77799307

 

08/07/2009

 

3958609

 

05/10/2011

 

COPYRIGHTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule III

 

FILING JURISDICTIONS

 

Name

 

Filing Office

Lannett Company, Inc.

 

Delaware Secretary of State

Cody Laboratories, Inc.

 

Wyoming Secretary of State

Lannett Holdings, Inc.

 

Delaware Secretary of State

Silarx Pharmaceuticals, Inc.

 

New York Department of State

 

--------------------------------------------------------------------------------


 

Annex I to
Schedule III

 

FILINGS, RECORDINGS AND REGISTRATIONS

 

[Attached.]

 

--------------------------------------------------------------------------------


 

Schedule IV

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule V

 

MATTERS RELATING TO ACCOUNTS
AND INVENTORY

 

None.

 

--------------------------------------------------------------------------------


 

Schedule VI

 

LETTER OF CREDIT RIGHTS

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit I
 to Security Agreement

 

SUPPLEMENT NO.      TO THE PLEDGE AND SECURITY AGREEMENT

 

SUPPLEMENT NO.     , dated as of                      (this “Supplement”), to
the Pledge and Security Agreement dated as of November 25, 2015 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, each Guarantor from time to time
party thereto, Morgan Stanley Senior Funding, Inc., as administrative agent (in
such capacity and any successor in such capacity, the “Administrative Agent”)
and as collateral agent (in such capacity and any successor in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined therein).

 

A.            Reference is made to (i) the Credit and Guaranty Agreement dated
as of November 25, 2015, (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, certain subsidiaries of the Borrower party thereto as Guarantors from
time to time, the Lenders party thereto from time to time and Morgan Stanley
Senior Funding, Inc., as Administrative Agent and Collateral Agent and (ii) the
Credit Agreement Joinder dated as of                entered into by
              , a                (the “New Subsidiary”),  as required by
Section 5.11 of the Credit Agreement.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement.

 

C.            The Credit Parties have entered into the Security Agreement in
order to induce the Lenders to make extensions of credit under the Credit
Agreement.  Section 5.16 of the Security Agreement provides that additional
subsidiaries may become Guarantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement.  The New Subsidiary is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Security Agreement in order to induce
the Lenders to make extensions of credit (if available under the Credit
Agreement) and as consideration for extensions of credit previously made under
the Credit Agreement.

 

Accordingly, the Administrative Agent, the Collateral Agent and the New
Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 5.16 of the Security Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Security
Agreement and agrees to be bound by all terms, covenants and conditions
thereunder with the same force and effect as if originally named therein as a
Guarantor and the New Subsidiary hereby (a) agrees to all the terms, covenants
and provisions of the Security Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that (i) with respect to
representations and warranties made by it under the Security Agreement that are
not qualified by materiality, such representations and warranties are true and
correct in all material respects, and (ii) with respect to the representations
and warranties made by it under the Security Agreement that are qualified by
materiality, such representations and warranties are true and correct in all
respects, in each case, on and as of the date hereof.  In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations when due (whether at stated maturity, by acceleration or
otherwise), does hereby create, grant and pledge to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and Lien on all the
New Subsidiary’s right, title and interest in and to the Collateral of the New
Subsidiary and expressly assumes all obligations and liabilities of a Guarantor
under the Security Agreement.  Each reference to a “Guarantor” or “Credit

 

Exhibit I-1

--------------------------------------------------------------------------------


 

Schedule VI

 

Party” in the Security Agreement shall be deemed to include the New Subsidiary. 
The Security Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

SECTION 3.  This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract.  Delivery of an executed counterpart to this
Agreement by facsimile or any other electronic transmission (e.g., “PDF” or
“TIFF”) shall be as effective as delivery of a manually signed original. This
Supplement shall become effective when (a) the Collateral Agent shall have
received a counterpart of this Supplement that bears the signature of the New
Subsidiary and (b) the Agents have executed a counterpart hereof.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true, correct and complete schedule of all
the Pledged Collateral of the New Subsidiary as of the date hereof, (b) set
forth on Schedule II attached hereto is a true, correct and complete schedule of
all of the material issued Patents, registered Trademarks and registered
Copyrights owned by the New Subsidiary as of the date hereof, (c) set forth on
Schedule III attached hereto is a true, correct and complete schedule of all
Commercial Tort Claims of the New Subsidiary individually in excess of
$5,000,000 as of the date hereof, (d) set forth on Schedule IV attached hereto,
is the true, correct and complete legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office ,
(e) except as set forth in Schedule V, all Accounts of the New Subsidiary have
been originated by the New Subsidiary and all Inventory has been produced or
acquired by the New Subsidiary in the ordinary course of business, and (f) set
forth on Schedule VI attached hereto is a true, correct and complete schedule of
all Letter of Credit Rights of the New Subsidiary relating to Letters of Credit
with a face amount in excess of $5,000,000 as of the date hereof.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

SECTION 7.  In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Exhibit I-2

--------------------------------------------------------------------------------


 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel for the Collateral Agent.

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

Exhibit I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Agents have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

 

 

[Name of New Subsidiary]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit I-4

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit I-5

--------------------------------------------------------------------------------


 

Schedule I
to Supplement No.     to the
Security Agreement

 

Pledged Collateral of the New Subsidiary

 

PLEDGED EQUITY SECURITIES

 

Name of Issuer

 

Registered Owner

 

Number and Class
of Pledged Equity
Security

 

Number of Issuer
Certificate (if
applicable)

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

Holder

 

Issuer

 

Principal Amount

 

Date of Pledged
Debt Security

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit I-6

--------------------------------------------------------------------------------


 

Schedule II
to Supplement No.     to the
Security Agreement

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Exhibit I-7

--------------------------------------------------------------------------------


 

Schedule III
to Supplement No.     to the
Security Agreement

 

COMMERCIAL TORT CLAIMS

 

Exhibit I-8

--------------------------------------------------------------------------------


 

Schedule IV
to Supplement No.     to the
Security Agreement

 

LEGAL NAME, JURISDICTION OF FORMATION AND ADDRESS

 

Exhibit I-9

--------------------------------------------------------------------------------


 

Schedule V
to Supplement No.     to the
Security Agreement

 

MATTERS RELATING TO ACCOUNTS AND INVENTORY

 

Exhibit I-10

--------------------------------------------------------------------------------


 

Schedule VI

 

Schedule VI
to Supplement No.     to the
Security Agreement

 

LETTER OF CREDIT RIGHTS

 

Exhibit I-11

--------------------------------------------------------------------------------


 

Exhibit II
 to Security Agreement

 

[FORM OF]

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “IP Security Agreement”)
dated November 25, 2015, is made by the persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of Morgan Stanley Senior
Funding, Inc., acting through one or more of its branches or any Affiliate
thereof, as collateral agent (in such capacity and any successor in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).  Capitalized terms used in this IP Security
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement (as defined below).

 

WHEREAS, the Grantors have entered into that certain Credit and Guaranty
Agreement, dated as of November 25, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with Lannett Company, Inc., a corporation incorporated under the laws of the
State of Delaware (the “Borrower”), the other Credit Parties party thereto,
Morgan Stanley Senior Funding, Inc., as the Administrative Agent and Collateral
Agent, and the Lenders party thereto from time to time;

 

WHEREAS, as a condition precedent to the making of Loans by the Lenders and the
entry into Hedge Agreements and Cash Management Agreements by the Lender
Counterparties from time to time, each Grantor has executed and delivered that
certain Pledge and Security Agreement, dated as of November 25, 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), by and among the Grantors, the Administrative
Agent and the Collateral Agent; and

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the United States Patent and Trademark Office and
the United States Copyright Office;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

SECTION 1.  Grant of Security.  Each Grantor hereby grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in such
Grantor’s right, title and interest in and to the following (collectively, the
“IP Collateral”):

 

(i)            the patents and patent applications set forth in Schedule A
hereto;

 

(ii)          the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications or intent-to-use service
mark applications filed pursuant to Section 1(b) of the Lanham Act, to the
extent that, the grant of a security interest therein would impair the validity
or enforceability of, or render void or voidable or result in the cancellation
of the applicable Grantor’s right, title or interest therein or any trademark or
service mark issued as a result of such application under applicable federal
law), together with the goodwill symbolized thereby;

 

Exhibit II-1

--------------------------------------------------------------------------------


 

(iii)          the copyright registrations and applications set forth in
Schedule C hereto;

 

(iv)          all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing;

 

(v)           any and all claims for damages and injunctive relief for past,
present and future infringement of any of the foregoing; and

 

(vi)          any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

 

SECTION 2.  Security for Obligations.  The grant of a security interest in the
IP Collateral by each Grantor under this IP Security Agreement secures the
payment of all Obligations of such Grantor now or hereafter existing under or in
respect of the Credit Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

 

SECTION 3.  Recordation.  Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

 

SECTION 4.  Counterparts.  This IP Security Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart to this Agreement by facsimile or
any other electronic transmission (e.g., “PDF” or “TIFF”) shall be as effective
as delivery of a manually signed original.

 

SECTION 5.  Grants, Rights and Remedies.  This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the IP Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

SECTION 6.  Governing Law.  THIS IP SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS IP SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Signatures pages to follow]

 

Exhibit II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

 

[NAME]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit II-3

--------------------------------------------------------------------------------